Senate Resolution No. 5
By Mr. Russell
Be It Resolved by the Senate of Alabama, that the Justices of the Supreme Court be asked to advise the Senate on the following Constitutional questions:
Section 58 of the Constitution of Alabama 1901 reads as follows:
“Sec. 58. Neither house shall, without consent of the other, adjourn for more than three days, nor to any other place than that in which they may be sitting except as otherwise provided in this Constitution.”
(1) Does the above Constitutional section apply to adjournment sine die?
(2) May the Senate of Alabama adjourn sine die without the consent of the House of Representatives, thereby terminating a session of the Legislature?
It is further requested that should the present extraordinary session of the Legislature adjourn sine die before the Justices have responded to this inquiry, the *180opinion, when prepared be filed with the Secretary of the Senate.
Adopted Aug. 1, 1950.
The Senate of Alabama, State Capitol, Montgomery, Alabama.
Gentlemen:
We are in receipt of Senate Resolution No. 5, which is as follows:
“Be It Resolved by the Senate of Alabama, that the Justices of the Supreme Court be asked to advise the Senate on the following Constitutional questions:
“Section 58 of the Constitution of Alabama 1901 reads as follows:
“ ‘Sec. 58. Neither house shall, with out consent of the other, adjourn for more than three days, nor to any other place than that in which they may be sitting except as otherwise provided in this Constitution.’
“(1) Does the above Constitutional section apply to adjournment sine die?
“(2) May the Senate of Alabama adjourn sine die without the consent of the House of Representatives, thereby terminating a session of the Legislature?”
We answer your first question in the affirmative; that is, Section 58 of the Constitution of 1901 does have application to an adjournment sine die.
We answer your second question in the negative; that is, the Senate of Alabama may not constitutionally adjourn sine die without the concurrence of the House of Representatives. Cf. In re Opinion of Justices, 216 Ala. 545, 113 So. 621.
Respectfully submitted
JOEL B. BROWN, Associate Justice
J. ED LIVINGSTON Associate Justice
THOMAS S. LAWSON Associate Justice
ROBERT T. SIMPSON Associate Justice.